UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2743



WILLIE J. DAVIS,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-96-285)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Davis, Appellant Pro Se. John R. Crumpler, Jr., KAUFMAN
& CANOLES, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order entering judgment

in favor of the United States in Davis’s maritime personal injury

action after a bench trial. On appeal, Davis seeks a new trial but

does not make any specific allegations of error below by the dis-

trict court. Davis did not move for a new trial after the district
court entered judgment. We therefore decline to consider    Davis's

request for a new trial because plain error or a fundamental mis-

carriage of justice is not apparent from the record. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993). We have reviewed

the record and find no reversible error. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                           AFFIRMED




                                2